

STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 19,
2007, is entered into by and between Conversion Services International, Inc., a
Delaware corporation with an address at 100 Eagle Rock Avenue, East Hanover, NJ
07936 (“CSI”), and TAG Virgin Islands, Inc., with an address at The Tunick
Building, 1336 Beltjen Road, Suite 202, St. Thomas, USVI 00802 as agent (the
“Agent”) for the purchasers listed on the Schedule of Purchasers appended hereto
as Schedule I, which may be amended from time to time to add additional
purchasers  (collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Purchasers desire to purchase and acquire, and CSI desires to issue
and sell to the Purchasers, at each respective Closing, as defined in Section 2
below, in accordance with the terms hereof shares of common stock, par value
$0.001 (the “Common Stock”) of CSI and warrants to purchase Common Stock in the
form attached as Exhibit A hereto (the “A Warrants”) and/or, as provided herein,
in the form attached as Exhibit B hereto (the “B Warrants,” collectively with
the A Warrants the “Warrants” and the Common Stock, and the Warrants
collectively, the “Securities”) as set forth on the Schedule of Purchasers; and
 
WHEREAS, the parties hereto desire to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Purchase and Sale of Common Stock; Issuance of Warrants; Registration Rights;
Termination of Agreement.
 
1.1  Purchase, Sale and Issuance of Common Stock. Subject to the terms and
conditions of this Agreement, the Purchasers will purchase from CSI (each a
“Purchase”) and CSI will sell to the Purchasers, from time to time, shares (the
“Shares”) of the Securities. The period during which the Purchases will be
effected will commence on the date hereof and terminate on the earlier of
December 28, 2007 or the date on which a Purchase is Closed, as provided in
Section 2 below, for such number of Shares as the aggregate purchase price (the
“Purchase Price”) thereof for all Securities purchased by the Purchasers
pursuant to the terms hereof, shall then equal no less than $4,300,000 nor more
than $5,000,000. Notwithstanding the preceding, the Purchasers, Agent and CSI
agree that there shall be no minimum amount necessary for the first or any
subsequent Closing. The Purchase Price shall be determined in accordance with
the terms of Section 1.2 below. The Agent shall determine, by notice to CSI (the
“Purchase Notice”), when each Purchase shall be made and when the Closing for
such Purchase shall be effected. At each Closing, the Purchasers, as provided in
the Schedule of Purchasers, will purchase from CSI and CSI will sell and issue
to such Purchasers, the number of Shares and Warrants for the Purchase Price set
forth in the Purchase Notice for such Closing. The Schedule of Purchasers for
each respective Closing shall be amended to reflect each of the Purchases.
 

--------------------------------------------------------------------------------


1.2  Definition of Purchase Price. For the purpose of this Agreement, “Purchase
Price” for each respective Closing shall mean the higher of $0.10 per share or
the per share closing price of the Common Stock as listed on AMEX on the day
that the Purchase is effected for the Securities to be issued on such Closing.
The closing price for each such day shall be the last reported sales price
regular way or, in case no such reported sale takes place on such day, the
closing bid price regular way, in either case on AMEX or, if not then traded on
AMEX, on the principal national securities exchange on which the Common Stock is
listed or admitted to trading or, if the Common Stock is not listed or admitted
to trading on any national securities exchange, the highest reported bid price
as furnished by the Financial Industry Regulation Authority through NASDAQ or
similar organization if NASDAQ is no longer reporting such information, or by
the Pink Sheets, LLC or similar organization if the Common Stock is not then
quoted on an inter-dealer quotation system. If on any such date the Common Stock
is not quoted by any such organization, the fair value of the Common Stock on
such date, as determined in good faith by CSI's Board of Directors, shall be
used.
 
1.3 Issuance of A Warrants. At each Closing, subject to the provisions of
Section 1.4 below, CSI shall issue to each Purchaser purchasing Shares at the
Closing, A Warrants to purchase such number of shares of Common Stock as shall
equal the number of Shares purchased by such Purchaser at such Closing. The A
Warrants shall include a cashless exercise option and shall be exercisable
commencing immediately for a period of five years after the date of such Closing
at a per share price, subject to applicable anti-dilution provisions, equal to
10% above the Purchase Price of the Shares purchased by the Purchaser at such
Closing (the “Warrant Exercise Price”).
 
1.4  Issuance of B Warrants. CSI will not issue any A Warrants to the Purchasers
for which it will not have a sufficient number of shares of Common Stock
authorized and reserved for issuance to permit it to deliver the shares of
Common Stock issuable upon the exercise of such A Warrants. In the event that
when a Purchase is made CSI will not have a sufficient number of shares of
Common Stock authorized and reserved to permit it to deliver the shares of
Common Stock issuable upon the exercise of all of the A Warrants so purchased at
the Closing for such Purchase, CSI will deliver to the Purchasers instead of A
Warrants in accordance with Section 1.3 above, such number of B Warrants as
shall equal the number of A Warrants that CSI is unable to issue to the
Purchasers. CSI will immediately thereafter use its best efforts to increase its
authorized shares of Common Stock (the “Authorization Increase”) to a number
that will permit it to deliver the shares issuable upon the exercise of the B
Warrants so purchased. The B Warrants shall be exercisable to purchase 1.5 times
the number of shares of Common Stock that the undelivered A Warrants would have
been exercisable for. They shall include a cashless exercise option and be
exercisable for a period of five years after the date of the respective Closing
at the Warrant Exercise Price commencing upon the effective date of the
Authorization Increase and shall not have a cash settlement.
 
2

--------------------------------------------------------------------------------


1.5 Registration Rights Agreement. As additional consideration for the
Purchasers agreeing to purchase the Shares and acquire the Warrants, CSI will
enter into the Registration Rights Agreement with the Purchasers in the form
appended hereto as Exhibit C.
 
1.6 Termination of Agreement. Anything to the contrary notwithstanding, the
Agent may terminate this Agreement at any time upon notice to CSI in the event
that the Common Stock shall no longer be listed for trading on the American
Stock Exchange (“AMEX”).
 
1.7 Notwithstanding Section 1.6 above, any Securities subscribed to by the
Purchasers prior to the delisting of the Common Stock for trading on AMEX shall
be non-revocable.
 
2.  Closing.
 
2.1  Closing Date. The purchase and sale of the Shares and the Warrants
hereunder shall take place at a closing (the “Closing”), which shall be held at
such time and place upon which CSI and the Agent shall agree.
 
2.2  Actions by CSI at the Closing. CSI shall deliver to each Purchaser a stock
certificate or certificates for the Shares and the Warrants, registered in the
name of such Purchaser and the executed Registration Rights Agreement.
 
2.3 Actions by the Purchasers at the Closing. Each Purchaser shall deliver to
CSI the Purchase Price for the Shares and the Warrants purchased at the Closing
by such Purchaser.
 
3. Representations and Warranties of CSI. CSI hereby represents and warrants to
the Agent and the Purchasers that:


3.1  Organization; Good Standing; Qualification and Corporate Power.


(a)  CSI and each of its subsidiaries is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted. CSI and each of
its subsidiaries is duly qualified to transact business and is in good standing
in each jurisdiction in which the failure so to qualify would have a material
adverse effect on its business or properties. True and correct copies of CSI
Certificate of Incorporation, as amended (the "Certificate of Incorporation")
and Bylaws have been provided to the Purchasers or made available via the SEC
EDGAR website.


(b)  CSI has all requisite legal and corporate power and authority to execute
and deliver this Agreement, to issue the Shares and the Warrants and to carry
out and perform its obligations under the terms of this Agreement and to
consummate the transactions contemplated hereby and thereby. All necessary
corporate action has been taken by CSI with respect to the execution, delivery
and performance by CSI of this Agreement and the consummation of the
transactions contemplated hereby and thereby. The Shares, when issued in
accordance pursuant to the terms of the Agreement, will be legally issued, fully
paid and non assessable and each Purchaser will own the Shares purchased by such
Purchaser, free and clear of all liens and encumbrances. The Warrant, when
issued in accordance with the terms of the Agreement, will constitute the
legally binding obligation of CSI in accordance with its terms.


3

--------------------------------------------------------------------------------


3.2  Capitalization and Voting Rights. CSI’s authorized capital consists of:


(a) Common Stock. 200,000,000 shares of Common Stock, of which 76,777,792 shares
were issued and outstanding as of September 30, 2007. The Common Stock is
currently accepted for trading on the American Stock Exchange.
 
(b) Preferred Stock. 20,000,000 shares of preferred stock (the "Preferred
Stock"), of which, as of the date hereof, an aggregate of 39,000 shares are
issued and outstanding, 19,000 as Series A Convertible Preferred Stock and
20,000 as Series B Convertible Preferred Stock.


3.3  Subsidiaries; Interests of CSI. Except as set forth in the SEC Documents,
as defined in Section 3.5 below, CSI does not currently own or control, directly
or indirectly, any interest in any other partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.


3.4  Authorization. This Agreement and all other agreements executed and
delivered by CSI in connection therewith, have been duly authorized, executed
and delivered by CSI and constitute the legal, valid and binding obligations of
CSI, enforceable in accordance with their respective terms, subject to (i)
applicable bankruptcy, insolvency, reorganization and moratorium laws, (ii)
other laws of general application affecting the enforcement of creditors' rights
generally and general principles of equity, (iii) the discretion of the court
before which any proceeding therefor may be brought, and (iv) as rights to
indemnity may be limited by federal or state securities laws or by public
policy.


3.5 SEC Documents. CSI has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”)
(the “SEC Documents”), and during the 12 calendar months prior to the date
hereof all such SEC Documents have been filed in a timely manner. CSI is
currently eligible to use Form S-3 for stockholder registration statements under
the Securities Act. The SEC Documents have complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the Commission promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the Commission, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of their respective dates, to the
best of CSI’s knowledge during those respective dates, the financial statements
of CSI included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with accounting principles generally accepted
in the United States as in effect from time to time (“GAAP”), consistently
applied, during the periods involved (except (a) as may be otherwise indicated
in such financial statements or the notes thereto, or (b) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial condition of CSI as of the respective dates thereof and the results of
its operations and cash flows for the respective periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). Except
as set forth in the SEC Documents, CSI has not received notification from the
Commission, the American Stock Exchange and/or any federal or state securities
bureaus that any investigation (informal or formal), inquiry or claim is
pending, threatened or in process against CSI and/or relating to any of CSI’s
securities.


4

--------------------------------------------------------------------------------


3.6  Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of CSI is
required in connection with the consummation of the transactions contemplated by
this Agreement. CSI and each of its subsidiaries has obtained all federal,
state, local and foreign governmental licenses and permits material to and
necessary in the conduct of its business, such licenses and permits are in full
force and effect, no material violations are or have been recorded in respect of
any such licenses or permits, and no proceeding is pending or threatened to
revoke or limit any thereof. There are no consents or waivers necessary for the
consummation of the transactions contemplated by this Agreement.


3.7  Litigation. Except as set forth in the SEC Documents, (i) there is no
action, suit, proceeding, or investigation pending or currently threatened
against CSI, and (ii) in CSI’s reasonable judgment, none of such disclosures are
likely to question the validity of this Agreement, or the right of CSI to enter
into such agreements, or to consummate the transactions contemplated hereby or
thereby, or which might result, either individually or in the aggregate, in any
material adverse change in the assets, condition, affairs, or property of CSI,
financially or otherwise, or any change in the current equity ownership of CSI,
including, without limitation, actions pending or to CSI’s knowledge threatened
involving the prior employment of any of CSI’s employees, their use in
connection with CSI’s business of any information or techniques allegedly
proprietary to any of their former employers, or their obligations under any
agreements with prior employers.


5

--------------------------------------------------------------------------------


3.8  Compliance with Other Instruments. CSI is not in violation or default of
any provisions of its Certificate of Incorporation or Bylaws or of any
instrument, judgment, order, writ, decree, or contract to which it is a party or
by which it is bound or, to its knowledge, of any provision of federal or state
statute, rule or regulation, license, or permit applicable to CSI, the violation
or default of which would have a material adverse effect on CSI. The execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby and thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree, or material contract or an event
which results in the creation of any lien, charge, or encumbrance upon any
assets of CSI.


4.  Representations and Warranties of the Purchasers. Each Purchaser represents
and warrants to CSI as follows:
 
4.1  Review and Inspection. The Purchaser is relying on his own analysis
regarding CSI’s operations, financial condition, assets, liabilities and other
relevant matters as the Purchaser deemed necessary or desirable in order to
evaluate the merits and risks of the prospective investment contemplated herein.
The Purchaser acknowledges that he has not relied upon any information given to
the Purchaser, or any statements made, by CSI or any officers or directors of
CSI, except for the representations and warranties of CSI expressly made herein.
 
4.2  Purchaser Due Diligence. The Purchaser and his representatives are solely
responsible for the Purchaser’s own “due diligence” investigation of CSI and its
management and business and for the Purchaser’s analysis of the financial future
and viability of CSI and desirability of the terms of this investment. The
Purchaser acknowledges that neither CSI nor any officer or director of CSI is
making any representation or warranty regarding any financial projections
previously given to the Purchaser or the assumptions underlying such financial
projections, as such financial projections are subject to significant business,
economic and other uncertainties and contingencies. The Purchaser acknowledges
that if CSI is not able to operate profitably or generate positive cash flows,
CSI may have difficulty meeting its obligations and may not be able to continue
to operate its business, and the Purchaser could lose all of his investment. The
Purchaser has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the purchase of the
Shares pursuant to the terms of this Agreement and of protecting his interest in
connection therewith.
 
4.3  Accredited Investor Status. The Purchaser is an “Accredited Investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act and the Purchaser is able to bear the economic risk of the
purchase of the Shares pursuant to the terms of this Agreement, including a
complete loss of his investment in the Shares.
 
4.4  Authority for Agreement. The Purchaser has the full right, power and
authority to enter into and perform his obligations under the Agreement, and the
Agreement constitutes the valid and binding obligations of the Purchaser
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, reorganization and moratorium laws, (ii) other laws of general
application affecting the enforcement of creditors' rights generally and general
principles of equity, (iii) the discretion of the court before which any
proceeding therefor may be brought, and (iv) as rights to indemnity may be
limited by federal or state securities laws or by public policy..
 
6

--------------------------------------------------------------------------------


4.5  Governmental Consents. To the Purchaser’s knowledge, no consent, approval
or authorization of or designation, declaration or filing with any governmental
authority on the part of the Purchaser is required in connection with the valid
execution, delivery and performance of the Agreement.
 
4.6  Taxes. The Purchaser has not relied on any statements or representations of
CSI or any of its agents (other than the representations and warranties set
forth herein) with respect to the federal, state, local and foreign tax
consequences of this investment and the federal, state, local and foreign tax
consequences of transactions contemplated by this Agreement. With respect to
such matters, the Purchaser understands that he (and not CSI) shall be
responsible for his own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
4.7  Restricted Securities. The Purchaser understands that the Shares and the
Common Stock issuable upon exercise of the Warrants have not been registered
under the Securities Act or the laws of any state and may not be sold or
transferred, or otherwise disposed of, without registration under the Securities
Act and applicable state securities laws, or pursuant to an exemption therefrom.
In the absence of an effective registration statement or an exemption therefrom
covering the Shares and the Common Stock issuable upon exercise of the Warrants,
the Purchaser will sell or transfer, or otherwise dispose of, the Shares to be
acquired by him only in a manner consistent with his representations and
agreements set forth herein and any applicable federal and state securities
laws.


4.8  Legends. It is understood that the certificates evidencing the Shares and
the Warrants may bear the following legend:


(a) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES EVIDENCED BY THIS
CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933 AND SUCH
APPLICABLE STATE SECURITIES LAWS OR, UNLESS REASONABLY REQUESTED BY THE COMPANY,
THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.


7

--------------------------------------------------------------------------------


(b)  Any legend required by the securities (“Blue Sky”) laws of any state.


The legend referred to in clause (a) above shall be removed by CSI from any
certificate at such time as the holder of the securities represented by the
certificate delivers an opinion of counsel reasonably satisfactory to CSI to the
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act, or at such time as the holder of such
shares satisfies the requirements of Rule 144(k) or such other substantially
similar rule promulgated under the Securities Act then in effect under the
Securities Act; provided, that CSI has received from the holder a written
representation that (i) such holder is not an affiliate of CSI and has not been
an affiliate during the preceding three months, (ii) such holder has
beneficially owned and paid for the shares represented by the certificate for a
period of at least two years (or the period of time then required by Rule 144(k)
or such other substantially similar rule promulgated under the Securities Act
then in effect), and (iii) such holder otherwise satisfies the requirements of
Rule 144(k) as then in effect with respect to such shares.


4.9 No Short Sales. The Purchasers and their affiliates have not engaged in
short sales of the Common Stock (as defined in applicable SEC and NASD rules)
prior to the date hereof and will not engage in short sales of the Common Stock
prior to the registration of the Shares.


5.  Representations and warranties of the Agent. The Agent represents and
warrants to CSI that it is authorized to act on behalf of the Purchasers with
respect to the transactions referred to in this Agreement.
 
6.  Conditions to the Obligations of the Purchasers. The obligation of the
Purchasers to purchase the Shares at the Closing is subject to the fulfillment,
or the written waiver, of each of the following conditions on or before the
Closing:
 
6.1  Accuracy of Representations and Warranties. Each representation and
warranty of CSI contained in Section 3 hereof shall be true on and as of the
Closing Date with the same effect as though such representation and warranty had
been made on and as of that date.
 
6.2  Performance. CSI shall have performed and complied with all covenants,
agreements and conditions contained in this Agreement and required to be
performed or complied with by CSI prior to or at the Closing.
 
6.3  Proceedings and Documents. All documents and instruments incident to the
transactions contemplated at the Closing shall be reasonably satisfactory in
substance and form to each Purchaser and his counsel.
 
8

--------------------------------------------------------------------------------


6.4  Share Certificates and Warrants. Each Purchaser shall have received a
certificate or certificates representing such number of Shares of his investment
and the Warrants registered in his name as set forth on the Schedule of
Purchasers.
 
6.6 Execution of Registration Rights Agreement. CSI shall have executed and
delivered to the Registration Rights Agreement in the form appended hereto as
Exhibit B.


 
7.  Condition to the Obligations of CSI. The obligation of CSI to sell the
Shares and deliver the Warrants at the Closing is subject to fulfillment, or the
written waiver, of each of the following conditions on or before the Closing:
 
7.1  Accuracy of Representations and Warranties. Each representation and
warranty of the Purchasers contained in Section 4 hereof shall be true on and as
of the Closing Date with the same effect as though such representation and
warranty had been made on and as of that date.
 
7.2  Performance. All covenants, agreements and conditions contained in this
Agreement and required to be performed by the Purchasers on or prior to the
Closing Date shall have been performed or complied with in all material
respects.
 
8.  Covenants of CSI. In addition to any covenants set forth in CSI's
Certificate of Incorporation, CSI agrees that, so long as any Purchaser and/or
an affiliate thereof beneficially owns any Shares and/or a Warrant remains
outstanding:


8.1  Maintenance of Existence. CSI shall at all times (a) preserve, renew and
keep in full force and effect its legal existence and rights and franchises with
respect thereto; and (b) maintain in full force and effect all patents,
copyrights, permits, licenses, trademarks, trade names, approvals,
authorizations, leases and contracts necessary to carry on the business as
currently or proposed to be conducted.


8.2 Payment of Obligations. CSI shall pay and discharge at or before maturity,
all of its material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings or as waived, forgiven or modified by the creditor, and
will maintain, in accordance with generally accepted accounting principles as
they then exist, appropriate reserves for the accrual of any of the same.


8.3 Reservation of Shares. CSI shall at all times duly reserve for issuance the
shares of Common Stock issuable upon exercise of the A Warrants and, after the
Authorization Increase is effected, the B Warrants.


9

--------------------------------------------------------------------------------


9.  Indemnity. CSI shall, with respect to the representations, warranties,
covenants and agreements made by it herein indemnify, defend and hold each
Purchaser and his employees, partners, agents, counsel and affiliates (each, an
“Indemnified Party”) harmless from and against all liability, loss or damage,
together with all reasonable costs and expenses related thereto (including legal
and accounting fees and expenses), arising from the untruth, inaccuracy or
breach of any such representations, warranties, covenants or agreements of CSI
contained in this Agreement or the assertion of any claims relating to the
foregoing. Without limiting the generality of the foregoing, each Indemnified
Party shall be deemed to have suffered liability, loss or damage as a result of
the untruth, inaccuracy or breach of any such representations, warranties,
covenants or agreements if such liability, loss or damage shall be suffered by
the Indemnified Party as a result of, or in connection with, such untruth,
inaccuracy or breach or any facts or circumstances constituting such untruth,
inaccuracy or breach. CSI shall indemnify and hold harmless each Indemnified
Party against any losses, claims, damages or liabilities, joint or several, to
which any of the foregoing persons may become subject, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any violations by CSI of the Securities Act or state Blue Sky
laws applicable to CSI relating to action or inaction required of CSI in
connection with the Securities Act or registration or qualification under such
state Blue Sky laws; and shall reimburse each such Indemnified Party for any
legal or any other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that no indemnification shall be required hereunder
for the gross negligence or willful misconduct of any Indemnified Party or
material breach by a Purchaser of any of the representations and warrants set
forth in Section 4 hereof. In case any such action is brought against an
Indemnified Party, CSI will be entitled to participate in and assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party, and
after notice from CSI to such Indemnified Party of its election to assume the
defense thereof, CSI shall be responsible for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof,
provided that if any Indemnified Party shall have reasonably concluded that
there may be one or more legal defenses available to such Indemnified Party that
conflict in any material respect with those available to CSI, or that such
claims or litigation involves or could have an effect upon matters beyond the
scope of the indemnity provided by this Section 9, CSI shall reimburse such
Indemnified Party and shall not have the right to assume the defense of such
action on behalf of such Indemnified party and CSI shall reimburse each such
Indemnified Party and any individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity (“Person”) controlling such Indemnified Party for that portion of the
reasonable fees and expenses of any counsel retained by the Indemnified Party.
CSI shall not make any settlement of any claims indemnified against hereunder
without the written consent of the Indemnified Party or Parties, which consent
shall not be unreasonably withheld. Any claim for indemnification under this
Section 9 with respect to representations and warranties must be made not later
than the end of the 12-month survival period set forth in Section 10.2.


 
10.  Miscellaneous.
 
10.1  Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as provided in Section 9, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any party without prior written consent of the other party.
 
10

--------------------------------------------------------------------------------


10.2  Survival of Representations and Warranties. The warranties,
representations and covenants of CSI and the Purchasers contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing for a period of 12 months and shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Purchasers or CSI.
 
10.3  Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) four days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, or (iii) one day after deposit with a reputable overnight
courier service and addressed to the party to be notified:
 
If to CSI:


Conversion Services International, Inc.
100 Eagle Rock Avenue
East Hanover, NJ 07936
Attn: Scott Newman, President and Chief Executive Officer


With a Copy to:


Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, NY 10019
Attn: David Selengut, Esq.


If to the Purchasers:


TAG Virgin Islands, Inc.
The Tunick Building
1336 Beltjen Road, Suite 202
St. Thomas, VI 00802
Attn: James Tagliaferri, President


With a copy to:


Barry Feiner, Esq.
170 Harrison Avenue
Harrison, New York 10528
.
 
10.4  Brokers. Each Purchaser, on the one hand, and CSI, on the other hand
(a) represents and warrants to the other party that he/it has not retained any
finders or brokers in connection with the transactions contemplated by this
Agreement, and (b) will indemnify and save the other party harmless from and
against any and all claims, liabilities or obligations with respect to brokerage
or finders’ fees or commissions, or consulting fees in connection with the
transactions contemplated by this Agreement asserted by any Person on the basis
of any statement or representation alleged to have been made by him/it.
 
11

--------------------------------------------------------------------------------


10.5  Expenses. CSI and the Purchasers shall bear their own expenses incurred
with respect to this Agreement and the transactions contemplated hereby except
that CSI shall pay the reasonable fees and expenses incurred by the Purchasers
for the legal services rendered to them with respect to this Agreement and the
transactions contemplated hereby. 
 
10.6  Entire Agreement. This Agreement and the other documents delivered
pursuant to the Agreement at the Closing embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.
 
10.7  Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of CSI and the Purchasers. No waivers of or exceptions to any
term, condition or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.
 
10.8  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall be one
and the same document.
 
10.9  Section Headings. The Section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.
 
10.10  Severability. Any part, provision, representation or warranty of this
Agreement that is prohibited or that is held to be void or unenforceable shall
be ineffective solely to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.
 
10.11  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to its
conflict of laws principles). The parties hereto irrevocably consent to the
exclusive personal jurisdiction of the federal and state courts located in the
New York County, New York, as applicable, for any matter arising out of or
relating to this Agreement. 
 
(signature page to follow)
 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


CONVERSION SERVICES INTERNATIONAL, INC.




By: /s/ Scott Newman
Name: Scott Newman
Title: President and Chief Executive Officer






TAG VIRGIN ISLANDS, INC.,
as agent for the Purchasers




By: /s/ James Tagliaferri
Name: James Tagliaferri
Title: President



13

--------------------------------------------------------------------------------



SCHEDULE I


SCHEDULE OF PURCHASERS
AS OF
OCTOBER 19,2007


Common Stock Purchased at $0.20 per Share
A Warrants Exercisable at $0.22 per Share




   
Amount
 
Number of
 
Number of
 
Name of Purchaser
 
Invested
 
Shares
 
A Warrants
 
Bernice Goldin IRA
 
$
40,000.00
   
200,000
   
200,000
 
Edward J. Hartnett
   
20,000.00
   
100,000
   
100,000
 
Joanne Wolff
   
40,000.00
   
200,000
   
200,000
 
Judith Trop
   
24,000.00
   
120,000
   
120,000
 
Kerry Kuhn IRA
   
24,000.00
   
120,000
   
120,000
 
Laura M Fuchs Revocable Trust
   
24,000.00
   
120,000
   
120,000
 
Non-Marital Trust FBO
                   
Barbara Smith
   
32,000.00
   
160,000
   
160,000
 
Patricia Lyon Deutch Rev Tr
   
37,000.00
   
185,000
   
185,000
 
Paul Goldin Marital Trust B
   
40,000.00
   
200,000
   
200,000
 
R Kertes C/F Steven David Kertes
   
4,000.00
   
20,000
   
20,000
 
R Kertes C/F Jaime E Kertes
   
4,000.00
   
20,000
   
20,000
 
Scott M. Fuchs IRA Rollover
   
24,000.00
   
120,000
   
120,000
 
Temkin Living Trust
   
32,000.00
   
160,000
   
160,000
 
Theodora Goldberg
   
30,000.00
   
150,000
   
150,000
 
Total
 
$
375,000.00
   
1,875,000
   
1,875,000
 

 
 
 
14

--------------------------------------------------------------------------------

